                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRJCT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: I\ I l- 0   /I&-'

 JOSE AVILA,

                             Plaintiff,

                        v.
                                                                No. 17-CV-2382 (RA)
 1134 MADISON AVENUE RESTAURANT
                                                                 OPINION & ORDER
 CORP. d/b/a NEW AMITY and
 STAMATIOS BASTAS,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

        Plaintiff Jose Avila brings this action against Defendants 1134 Madison Avenue Restaurant

and Stamatios Bastas for alleged violations of the Fair Labor Standards Act ("FLSA") and the New

York Labor Law ("NYLL"). Before the Court is the parties' application for approval of a

settlement agreement.

        The Court, having reviewed the parties' proposed agreement and fairness letter, finds that

the settlement is fair and reasonable. Under the proposed settlement agreement, Defendants agree

to pay Plaintiff $5,000.00 in one lump-sum payment. See Fairness Letter at 2. Of the lump sum

payment, Plaintiff would receive $3,050. Plaintiff estimates he is entitled to $7,540 in back wages,

in calculations he has submitted to the Court. Excluding any liquidated damages, this means the

proposed settlement agreement leaves Plaintiff with 41 % of the maximum amount he expects he

could have recovered at trial.

       This amount is fair and reasonable. Although it falls short of the maximum amount that

Plaintiff asserts he might have recovered at trial, the amount is significant both as a percentage and

"in light of the legal and evidentiary challenges that would face the plaintiffs in the absence of a
settlement." Lopez v. Poko-St. Ann L.P., 176 F. Supp. 3d 340, 342 (S.D.N.Y. 2016); see also

Beckert v. Ronirubinov, No. 15 CIV. 1951 (PAE), 2015 WL 8773460, at *2 (S.D.N.Y. Dec. 14,

2015) (approving a settlement of approximately 25 percent of the maximum possible recovery). In

particular, Plaintiffs counsel reports that "Defendants contest the majority of Plaintiffs

allegations" and acknowledges the risk of Defendants succeeding at trial in proving that Plaintiff

was paid a valid tip credit and proper overtime pay. See Fairness Letter at 2. For those reasons

and based on the totality of the circumstances, the Court finds that the parties' proposed settlement

amount of $5,000 is fair and reasonable.

         The Court also approves the attorneys' fees and costs set forth in the Fairness Letter. "In

an FLSA case, the Court must independently ascertain the reasonableness of the fee request."

Gurung, 226 F. Supp. 3d at 229-30. Here, the fee is precisely one-third of the award, and when

using a "percentage of the fund" approach, "courts regularly approve attorney's fees of one-third

of the settlement amount in FLSA cases." Meza v. 317 Amsterdam Corp., No. 14-CV-9007 (VSB),

2015 WL 9161791, at *2 (S.D.N.Y. Dec. 14, 2015). According to the letter, Plaintiff will receive

$3,050 and his attorneys will receive $1,950 ($1,500 in legal fees and $450 in costs). After costs

are subtracted, the attorney's fee award is exactly one-third (33.33%) of the net settlement amount.

Fairness Letter at 2. The amount of the fee is therefore reasonable as a fair percentage of the net

award.

         "In FLSA cases, courts in this District routinely reject release provisions that 'waive

practically any possible claim against the defendants, including unknown claims and claims that

have no relationship whatsoever to wage-and-hour issues."' Gurung v. White Way Threading LLC,

226 F. Supp. 3d 226,228 (S.D.N.Y. 2016) (quoting Lopez v. Nights ofCabiria, LLC, 96 F. Supp.

3d 170, 181 (S.D.N.Y. 2015)). The release provision at issue here is far more limited than those



                                                 2
routinely rejected. Plaintiff is not waiving any claims that arise after the date Plaintiff signs the

agreement, and the release is limited to claims involving wage-and-hour issues. Thus, the Court

finds that the release in the proposed settlement agreement is fair and reasonable. 1



                                                CONCLUSION

         For the reasons stated above, the Court approves the parties' settlement agreement. The

Court dismisses the Complaint with prejudice in accordance with the settlement agreement. The

Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated:       November 20, 2018
             New York, New York

                                                              nnie Abrams
                                                            United States District Judge




         1
         It is also noteworthy that the proposed settlement agreement does not contain a confidentiality provision.
See Guareno v. Vincent Perito, Inc., 2014 WL 4953746, at *1 (S.D.N.Y. Sept. 26, 2014).

                                                        3
